IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                          NO. AP-76,779



                   EX PARTE JAMES ALLEN PELLOAT, Applicant



              ON APPLICATION FOR WRIT OF HABEAS CORPUS
            CAUSE NO. 5594 IN THE JUDICIAL DISTRICT COURT 1A
                         FROM NEWTON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty pursuant to a

“package” plea agreement to two charges of sexual assault of a child, and two charges of improper

relationship between educator and student. Pursuant to the plea agreement, Applicant was sentenced

to twenty years’ imprisonment for each offense, with the sentences in cause numbers 5992 and 5617

to run consecutively, and the remaining sentences to run concurrently. He did not appeal his

convictions.
                                                                                                  2

       Applicant contends, inter alia, that his plea was involuntary because trial counsel failed to

advise him that one of the charges was not an offense at the time it was committed. We remanded

this application to the trial court for findings of fact and conclusions of law.

       Trial counsel and the trial prosecutor filed affidavits with the trial court. Based on those

affidavits and the documents in the supplemental record, the trial court has determined that the

complainant in the -03 case was no longer a student at the school where Applicant taught at the time

the statute making improper relationship between educator and student an offense was enacted.

Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. 5594 in the Judicial District Court 1A of

Newton County is set aside. The remainder of the judgments and sentences stand pursuant to the

plea agreement.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 25, 2012
Do Not Publish